REPORTED

IN THE COURT OF SPECIAL APPEALS

          OF MARYLAND

                No. 558

        September Term, 2013




              JAKEEM ROY
                   v.

     ELLIOT DACKMAN, et al.




   Zarnoch,
   Kehoe,
   Leahy,

                 JJ.


         Opinion by Leahy, J.


        Filed: October 6, 2014
      Jakeem Roy (“Roy” or “Appellant”) was exposed to lead before he reached age

two, according to his blood tests taken on September 17, 1997. Roy filed a complaint

through his mother, Latisha Hillery, in the Circuit Court for Baltimore City on June 29,

2011, against the owners of the two-story brick row house on 2525 Oswego Avenue

where he lived for a short period as a baby, and where, he claims, he was exposed to lead

paint. Roy asserts that as a result of the acts and omissions of the owners of the row

house, Elliot and Sandra Dackman, Jacob Dackman & Sons, L.L.C., and Brina

Corporation (“the Dackmans” or “Appellees”), he was exposed to quantities of chipping,

peeling, and flaking lead-based paint powder and dust which was a direct and proximate

cause of injuries he maintains he sustained from lead poisoning.

      This appeal is from the circuit court’s grant of summary judgment in the

Dackmans’ favor.

      Roy presents three issues for our review, which we have rephrased as follows:

      1.     Did the circuit court err when it excluded pediatrician’s testimony that Roy
             suffered injuries from exposure to lead paint and that 2525 Oswego Avenue
             was a substantial contributing cause of Roy’s injuries?

      2.     Did the circuit court err in granting summary judgment in favor of
             Appellees based on the exclusion of pediatrician’s testimony and
             Appellant’s failure to present expert medical evidence?

      3.     Did the circuit court err in finding that the circumstantial evidence
             presented was insufficient to defeat summary judgment?

      We find on all three questions that the circuit court did not err and we affirm its

grant of summary judgment.      The court appropriately excluded the proffered expert

testimony of Appellant’s pediatrician because he was not qualified as an expert for the

                                             1
same reasons we found him not qualified in City Homes v. Hazelwood, 210 Md. App.

615, cert. denied, 432 Md. 468 (2013), and because there was insufficient evidence to

form the factual predicate to support his testimony.          The circumstantial evidence

presented (and upon which the pediatrician relied) was also insufficient to independently

establish a prima facie case for causation consistent with Hamilton, et al. v. Kirson, et ux.,

___ Md. ___, ___, No. 78-100, Sept. Term 2013 (filed June 20, 2014), and the three lead

paint causation links articulated in Ross v. Housing Auth. of Baltimore City, 430 Md. 648,

668 (2013).

Roy’s Complaint1

       The amended complaint (“complaint”)2 alleges that Roy “ingested and consumed

paint chips and dust containing lead and lead pigments while living at the property,” and

that the Dackmans “fail[ed] to comply with laws, rules, regulations and ordinances of the

State of Maryland and City of Baltimore that prohibit flaking, loose or peeling paint, . . .

the use of paint with lead pigment, and the rental of dwellings that contain flaking, loose,
1


       The complaint below was served on Elliot Dackman, individually and as trustee of the
assets of Jacob Dackman & Sons, L.L.C., and Sandra Dackman, individually and as trustee
of the assets of Brina Corporation. The record contains documents showing that 2525
Oswego Avenue was owned by Brina Corporation from August 1, 1990 until July 11, 1995,
when it was sold to Florine Payne. On November 25, 1996, Florine Payne assigned the
property back to Brina Corporation, and in 2003, Payne assigned the property to 2807 Violat
Avenue, LLC. However, Violat Avenue LLC was never named or joined as a party to this
action. On July 26, 2012, Appellees filed a Suggestion of Death notifying the circuit court
of the passing of Sandra Dackman on April 1, 2012.
2


     The complaint was amended on December 18, 2012, to add the estate of Sandra
Dackman as an additional party defendant.


                                              2
or peeling paint.”3 As a consequence, the complaint states Roy “suffered lead poisoning

. . . was subjected to painful testing and treatment . . . and has suffered permanent brain

damage resulting in developmental and behavioral injuries.”        The complaint further

alleges that the Dackmans observed the condition of 2525 Oswego Avenue and therefore

had reason to know of the inherently unreasonable danger to which they exposed their

tenants, Roy and his family, to whom they owed a duty to use ordinary care to ensure the

property was safe and free of any lead contamination. Counts I, II, and V declare that

Roy’s lead poisoning and injuries are the direct, foreseeable and proximate result of the

Dackmans’ negligence. Counts II, IV, and VI claim the Dackmans engaged in unfair and

deceptive trade practices in violation of Maryland law by leasing the property to Roy and

his family, without notice or warning of its hazardous condition, and while concealing the

true condition of the property.4

Roy’s Childhood Residences

       Roy was born in the City of Baltimore, Maryland, on April 26, 1996. He resided

at 2801 Virginia Avenue, Apartment C8, for approximately the first eight months to one

year of his life. The record is equivocal on the date Roy and his family moved to 2525
3
        The complaint does not contain an allegation regarding the age of the row house,
but in response to the Dackmans’ Motion for Summary Judgment, Roy produced a copy
of a data search sheet for 2525 Oswego Avenue from the Maryland State Department of
Assessments showing that the primary structure was built in 1920.
4


       Although the complaint contains three counts alleging unfair trade practices, in
violation of the Maryland Consumer Protection act (“CPA”), see Maryland Code (1975, 2013
repl. Vol.) Commercial Law Article, § 13-303, the parties did not raise any issue regarding
these counts on appeal. We do not discuss these claims further.

                                             3
Oswego Avenue. Roy contends that he resided at 2525 Oswego Avenue from the “fall of

1996 through November 1998” in his brief submitted to the court; however, the complaint

alleges in paragraph four that Roy resided at the property from “approximately 1997 to

approximately 1998.” Roy’s mother, Latisha Hillery, testified during her deposition that

Roy moved into the premises in the fall 1996; however, Roy’s Answers to Interrogatories

indicate that Roy lived at 2525 Oswego Avenue from January 1997 to 1998.

      Business records submitted by the Dackmans indicate that the property was

undergoing significant renovations from January 7, 1997 through April 3, 1997. These

renovations included extensive cleaning, painting, repairing the roof and skylights,

repairing ten windows, replacing doors and door frames, repairing walls and sheet rock

throughout the house, and installing metal on the window sills. The Dackmans contend

that the property would not have been occupied during that time.       The record also

contains several work orders for minor repairs on the property dated May 2, 1997, one

including a note that a new tenant was moving in at the beginning of May 1997.

      Roy and his family vacated the house in November of 1998, following damage

caused by a house fire next door. Ms. Hillery testified that she moved with Roy and her

other children, Jamal and Jaquincia, to 3710 Hayward Avenue in Baltimore City.

Lead Paint Tests

      The Baltimore City Health Department (“Health Department”) was one of the first

municipal agencies in the world to officially recognize the problem of lead poisoning in




                                           4
children related to flaking and peeling lead paint in 1931.5 Since that time, the Health

Department has advocated for and maintained programs to address this public health

concern, including: lead-based paint usage prohibitions, rental property inspections, and

strict risk abatement procedures.     Inspections are conducted by licensed inspection

contractors on behalf of the Maryland Department of the Environment (“MDE”) pursuant

to the Maryland Lead Risk Reduction in Housing Law. Code of Maryland Regulations

(“COMAR”) 26.16.01. The law requires that any rental dwelling unit constructed prior to
5
         Richard Rabin, 79 Am J. Pub. Health, 1669 (Dec. 1989). Following several fatal
lead poisoning cases, in 1935 the Bureau of Laboratories for the department began
providing free testing services to health care providers for determining blood lead levels.
George W. Schucker, et al. Prevention of Lead Paint Poisoning Among Baltimore
Children, 80 Pub. Health Rep. 969 (Nov. 1965). Monitoring of the problem continued,
and in 1949 the city assigned a public health nurse to investigate reports of childhood lead
consumption further and began distributing pamphlets and educational materials to health
care providers and affected families. Efforts at legislative control followed throughout
the 1950s. Id.
        In June of 1951, the Baltimore City Commissioner of Health adopted Regulation
17 which read: “[n]o paint shall be used for interior painting of any dwelling or dwelling
unit or any part thereof unless the paint is free from any lead pigment.” See Baltimore
City Health Dep’t, Baltimore Health News, 113–116 (Aug.-Sept. 1951) (reprinting data
and regulation). A study by the Bureau of Industrial Hygiene then concluded that there
was a 98 percent probability of finding lead paint in a Baltimore City home where
extensive paint samplings were taken. Schucker, supra, at 970.
        Following the creation of Urban Renewal Districts in the 1960s, Health Regulation
17 was codified in Ordinance Number 902 (1966), Art. 13, § 706, of the Baltimore City
Code. Nancy L. Long, Maryland Lead Poisoning Litigation 12 (1986). Next, a 1969
ordinance required that: “[a]ll lead based paint shall be removed from interior surfaces of
dwellings before repainting.” Baltimore City Ordinances & Resolutions, No. 794, at 380
(1969-1970). Finally, in 1971, the Maryland General Assembly prohibited the use of
lead-based paint state-wide “on any interior surface; on any exterior surface to which
children commonly may be exposed; on any porch of any dwelling; or except for a lead-
based industrial paint that is applied to a household appliance, on any article that is
intended for household use.” 1971 Md. Laws, ch. 495; Maryland Code (1982, 2013 Repl.
Vol.) Environment Article § 6-301.


                                             5
1950 be registered with MDE and inspected prior to new tenant occupancy. Maryland

Code (1982, 2013 Repl. Vol.), Environment Article (“Envir.”), § 6-811 et seq.

       The Dackmans assert that they had the property inspected by the State and that the

Baltimore City Health Department has no record of any violations of Baltimore City

ordinances relating to lead paint at 2525 Oswego Avenue. The MDE Lead Paint Risk

Reduction Inspection Certificate issued for 2525 Oswego Avenue on April 22, 1997,

indicates that the property was in compliance with the Full Risk Reduction standards. A

further inspection conducted by MDE on September 14, 1999, also found the property to

be in full compliance. Although there are several lead paint inspection categories, the

inspections completed at 2525 Oswego Avenue were Full Risk Reduction inspections.6

       Pursuant to the pre-trial scheduling order in the case on appeal, Roy employed

ARC Environmental Inc. (“ARC”) to conduct testing at 2525 Oswego Avenue. ARC

prepared a Lead-based Paint Survey Report in September of 2012. However, because the

property was vacant and boarded at the time of testing, only the exterior of the premises

was tested.7 Those test results indicated the positive presence of lead-based paint on the
6


        A Full Risk Reduction inspection is generally conducted in a vacant unit prior to
occupancy by a new tenant. Envir. § 6-815. The Full Risk Reduction standard is met by
passing the test for lead-contaminated dust, provided that any chipping peeling, or flaking
paint has been removed or repainted on the interior and exterior of the rental dwelling unit.
Id. After verifying that paint condition meets the standard, the accredited inspector must
collect dust samples from each room in the unit. Id. Each dust sample must be analyzed by
a qualified laboratory, and the results must fall below specified levels. Envir. § 6-816.

7
        The circuit court record includes a second ARC Environmental test that was
conducted on April 25, 2013, which included positive lead test results on the interior of
2525 Oswego. The test results are not referenced by either party. It was not presented to
the circuit court as an exhibit attached to any responsive motion opposing summary
                                             6
exterior first floor window sill, wall surface, handrail, porch posts, basement window

sash, and basement door threshold of 2525 Oswego Avenue.

Blood Lead Levels

       Although it is unknown what Roy’s blood lead level (“BLL”) was prior to living at

2525 Oswego Avenue, reports by the Maryland Department of Health and Mental

Hygiene indicate that he had elevated levels from late 1997 through 1999. His blood

levels tested as follows:

                    Sample Date                      Blood Lead Level

                      09/17/97                            15 ug/dl

                      11/19/97                            10 ug/dl

                      05/15/98                            10 ug/dl

                      12/07/99                             9 ug/dl



judgment nor was it presented at the May 6, 2013, hearing. Nonetheless, even assuming
the test results were able to survive challenge and be considered as evidence, the motion
for summary judgment would still have been providently granted because of the lack of
expert testimony regarding medical causation. As discussed infra, the Courts of
Maryland have never held that the full spectrum of causation in a lead-based paint claim
may be proved through circumstantial evidence. Although in Dow v. L & R Properties,
Inc., 144 Md. App. 67, 75 (2002), Ross v. Housing Authority of Baltimore City, 430 Md.
648, 668 (2013), and Hamilton, et al. v. Kirson, et ux., ___ Md. ___, ___, No. 78-100,
Sept. Term 2013, slip op. at 29 (filed June 20, 2014), the appellate courts of Maryland
have found that circumstantial evidence may be sufficient to establish the link between
the defendant’s property and the plaintiff’s exposure to lead, we can find no support in
Maryland for the proposition that the link between blood lead level and the specific
injuries of a plaintiff may be proved solely through circumstantial evidence.




                                            7
       Roy’s first documented elevated BLL occurred on September 17, 1997.8 This

initial elevated reading prompted a follow-up screening on November 19, 1997. The

second screening indicated that Roy’s BLL had fallen from 15 ug/dl to 10 ug/dl.

Additional screening results show that Roy’s BLL remained at 10 ug/dl for the duration

of his tenancy at 2525 Oswego Avenue.

Proposed Expert Testimony

       The proffered expert who was the subject of the dispositive motion was Dr. Eric

Sundel (“Dr. Sundel”), a board-certified pediatrician with more than 20 years of

experience.   Dr. Sundel was retained by counsel for Roy to provide an opinion on

whether Roy had been exposed to toxic lead levels at 2525 Oswego Avenue and whether

that exposure resulted in injury.

       In 2012, Dr. Sundel reviewed Roy’s medical and school records. He also reviewed

the SDAT sheet and exterior ARC report for 2525 Oswego Avenue. Based on his review

of those documents, he prepared a report dated October 17, 2012, in which he noted that

the house at 2525 Oswego Avenue was constructed in 1920 and that “Jakeem’s mother
8


        Roy’s BLL on September 17, 1997 was 15. BLL is measured in micro-grams per
deciliter. According to Preventing Lead Poisoning in Young Children, a 2005 publication
of the Centers for Disease Control (“CDC”) submitted by Roy, readings equal to or
greater than 15 ug/dl require follow-up action. In 2012, the CDC’s Advisory Committee
on Childhood Lead Poisoning Prevention report—relied upon by Dr. Sundel—
recommended that experts use a reference level of 5 ug/dl to identify children with
elevated blood lead levels requiring case management. Report of the Advisory Committee
on Childhood Lead Poisoning Prevention of the Centers for Disease Control and
Prevention, Low Level Lead Exposure Harms Children: A Renewed Call for Primary
Prevention (Jan. 4, 2012), available at
http://www.cdc.gov/nceh/lead/acclpp/final_document_010412.pdf.

                                           8
recalls chipping, flaking and peeling paint on the windows and window frames when she

first moved in.”    He noted that Roy’s school records revealed that Roy was “very

oppositional with staff” and “very hyper.” He noted that Roy had neuropsychological

testing performed in January, 2012, and that “his full-scale IQ was 78, which fell in the

borderline impaired range of intellectual function.” Dr. Sundel stated in this report:

       From multiple studies, it has been established that the major source of lead
       poisoning for children in the United States is the hand-to-mouth ingestion
       of dust and chips from deteriorating lead paint on interior surfaces in older
       homes. Hand-to-mouth activity is most common in the first six years of
       life. According to the EPA, 97% of homes in the United States build before
       1940 are likely to contain lead. In 1991, the CDC advised that blood lead
       levels of 10 mcg/dl or greater should prompt public health action to
       minimize the risk of neurological and other damage. In 2012, the CDC
       advised that this blood lead level be lowered to 5 mcg/dl. To date, no safe
       lower limit of detectable blood lead has been determined.

With respect to Roy’s specific history, Dr. Sundel concluded:

       In summary, Jakeem Roy had three elevated blood lead levels while
       residing at 2525 Oswego Avenue from about 8 months of age to just over
       two years of life. The house at 2525 Oswego Avenue was built in 1920,
       when virtually all homes were painted with lead-based paint. Furthermore,
       ARC testing performed in 2012 of this house’s exterior confirmed the
       presence of lead-based paint.

Dr. Sundel opined that Roy had been exposed to lead while residing at 2525 Oswego

Avenue resulting in “loss of IQ points, as well as other deficits including, impaired

attention, problems with memory, and problems with coordination,” and that “these

harmful effects are expected to be permanent.”

        Dr. Sundel’s deposition testimony, taken November 13, 2012, established that he

had extensive practice in pediatric medicine.       But his testimony also revealed that


                                             9
although he was familiar with some relevant studies and literature on pediatric lead

poisoning, he had never diagnosed or studied an individual with injuries or issues related

to lead. Dr. Sundel testified as to his significant experience as a pediatric hospitalist

“clinically managing the inpatients, the hospitalized pediatric patients, as well as seeing

children in the emergency department.” During his career, however, Dr. Sundel’s single

experience with lead poisoning was his participation in the treatment of a child for lead

poisoning during his first or second year of residency at Columbia Presbyterian Babies

Hospital in either 1985 or 1986. Dr. Sundel had never authored or contributed to any

publications regarding lead exposure.

       Regarding the medical effects of exposure to lead-based paint, Dr. Sundel had no

background in neurology, neuropsychology, or medical toxicology upon which to base

his conclusion that exposure resulted in a loss of IQ points for Roy. Dr. Sundel admitted

he did not administer IQ tests and did not know how such tests are scored. He had never

conducted or participated in any studies assessing the cognitive effects or consequences

of lead poisoning. Finally, in the matter before us, Dr. Sundel did not conduct a medical

history of Roy and did not examine Roy. Dr. Sundel explained in his April 11, 2013,

affidavit:

       Lead exposure has no signature of physical characteristics that would assist
       in the diagnosis of lead poisoning. It is, therefore, not necessary for me, or
       any other pediatrician, to actually conduct a physical examination of Mr.
       Roy who is currently 16 years of age to determine if he was suffering any
       injuries due to lead.




                                            10
      The second expert offered by Roy was Industrial Hygienist Robert K. Simon,

Ph.D. (“Dr. Simon”).9 In his June 2, 2012, report, Dr. Simon opined that “2525 Oswego

Avenue, Baltimore, MD 21218 was the location at which Jakeem Roy was initially, and

continu[ally] exposed to lead-based paint hazards.”     Dr. Simon admitted during his

deposition, however, that his opinion was based entirely on records provided to him by

Appellant’s counsel:

      Q. And doctor, you’ve never inspected or tested the property in this case,
      2525 Oswego Avenue; is that correct?

      A. Correct.

      Q. You have never visited the property?

      A. No.

      Q.    Have you had any conversations with any family members of the
      plaintiff in this case?

      A. No.

      Q. Have you had any conversations with any of the experts designated in
      this case by either the plaintiff or the defendants?

      A. No.
                                          ***

      Q. Doctor, can we agree that your opinions in this case are based entirely on
      records provided to you by Nicholl’s law office?

                                           ***
      A. Correct.

9


Dr. Simon is the same industrial hygiene expert and environmental lead risk assessor
presented by the appellant in Hamilton, slip op. at 21.


                                           11
Dr. Simon also testified that he neither tested nor considered any other properties as a

possible source of Roy’s lead exposure.

Motion to Exclude and for Summary Judgment

       On January 2, 2013, the Dackmans filed a “Motion to Exclude Plaintiff’s Experts

and Motion for Summary Judgment” (hereinafter “Motion for Summary Judgment”).10

The Dackmans sought to exclude both of Roy’s expert witnesses, Dr. Sundel and Dr.

Simon, on the basis that they lack the qualifications and sufficient factual bases required

by Maryland Rule 5-702. After a full hearing before the circuit court on February 20,

2013, the motions were denied. Shortly thereafter, this Court published its opinion in

Hazelwood, a case involving facts very similar to those sub judice, in which we reversed

and remanded, finding that the circuit court abused its discretion in permitting the same

pediatrician, Dr. Sundel, to testify as an expert on childhood lead exposure and poisoning

because he was not qualified and lacked a sufficient factual basis for his opinions.

Hazelwood, supra, 210 Md. App. at 684-91. The Dackmans then renewed their Motion

for Summary Judgment.

       On May 6, 2013, the Circuit Court for Baltimore City heard argument on the

motions. In its May 7, 2013, order, the circuit court granted the renewed motion, finding

that Dr. Eric Sundel “is not qualified to provide expert opinion as the source of lead

exposure that resulted in [Roy’s] elevated lead levels,” nor is he qualified to provide an
10


       The Dackmans filed a single motion entitled “MOTION TO EXCLUDE
PLAINTIFF’S EXPERTS AND MOTION FOR SUMMARY JUDGMENT,” requesting the
singular relief that the court “enter summary judgment in the Plaintiff’s claim as a matter of
law.”
                                             12
expert opinion “as to causation i.e. that [Roy] incurred injuries as a result of lead

exposure.” The court found that without the testimony of a medical expert, Roy could not

demonstrate “the link between [his elevated] blood lead levels and the injuries allegedly

suffered by the plaintiff.”

       Additional facts will be presented as they pertain to the issues discussed.

                                        DISCUSSION

                                                I.
                              Exclusion of Dr. Sundel’s Testimony

       Roy contends that the circuit court erred and abused its discretion in excluding Dr.

Sundel’s testimony.     Roy argues that Dr. Sundel, as a longtime pediatrician who is

familiar with some of the current lead paint poisoning literature and studies, is qualified

as a medical expert by his “knowledge, skill, experience, training or education.” Md.

Rule 5-702.    Roy further asserts that Dr. Sundel’s review of Roy’s medical records,

relevant property records, and the exterior ARC report provides a sufficient factual basis

for his testimony.

       The Dackmans respond that Dr. Sundel (1) has never diagnosed or treated a patient

with lead poisoning; (2) is not a certified lead risk assessor; (3) has never published any

articles or participated in any studies related to lead; (4) has not examined Roy; (5) has no

experience in testing for lead; (6) did not know whether the water at any of Roy’s

residences had been tested for lead; and (7) did not know or inquire whether           2525

Oswego Avenue had been renovated or rehabilitated prior to Roy’s tenancy.



                                              13
                                          A.
                                  Standard of Review

       Generally, evidentiary rulings admitting or excluding expert testimony are

reviewed under an abuse of discretion standard, and the trial court’s determination is only

reversible where it is founded on an error of law, or where the trial court has clearly

abused its discretion. Hazelwood, 210 Md. App. at 675-76 (2013); Taylor v. Fishkind,

207 Md. App. 121, 137 (2012), cert. denied, 431 Md. 221 (2013). Here, as in Hamilton v.

Kirson, the evidence presented by Roy on causation was the same evidence the experts

relied upon to form their opinions.11 Hamilton v. Kirson, No. 1530, Sept. Term, 2011,

slip op. at 14-15 (Md. Ct. Spec. App. Apr. 30), cert. granted, 433 Md. 513 (2013)

(hereinafter “Kirson”). The Court of Appeals clarified that when a circuit court “grants a

summary judgment motion on the grounds that the plaintiff’s expert lacks a sufficient

factual basis of admissible facts and the admissible evidence (if any) is insufficient

independently to prove causation, the circuit court is making a decision on the

admissibility of the expert’s testimony as part of its summary judgment decision,” which

“is reviewed on appeal without deference.” Hamilton, slip op. at 17-18, n.11 (citing

Giant Food, Inc. v. Booker, 152 Md. App. 166, 176-78 (2003)). Further, “ordinarily an

appellate court will review a grant of summary judgment only upon the grounds relied
11
       As described in f.n. 9, supra, the motion for summary judgment and exclusion of
experts was filed as one motion. In reviewing this motion, the determination of the
admissibility of the expert is part-and-parcel with the overall summary judgment decision.
Hamilton, slip op. at 17-18, n.11.



                                            14
upon by the trial court.” Id., slip op. at 20 (citing Bishop v. State Farm, 360 Md. 225, 234

(2000)). Thus, we review the grant of the motion for summary judgment in this case to

determine whether the trial court’s decision was legally correct and give no deference to

the underlying determinations. Id., slip op. at 19 (citing Tyler v. City of Coll. Park, 415

Md. 475, 498 (2010); Beatty v. Trailmaster Products, Inc., 330 Md. 726, 737 (1993)).

                                          B.
                                    Law and Analysis

       Expert testimony may be admitted if the court determines that the testimony will

assist the trier of fact in understanding the evidence or determining an issue of fact.

Maryland Rule 5-702 outlines the factors a court must evaluate when considering the

admission of expert testimony. The rule provides:

       Expert testimony may be admitted, in the form of an opinion or otherwise,
       if the court determines that the testimony will assist the trier of fact to
       understand the evidence or to determine a fact in issue. In making that
       determination, the court shall determine (1) whether the witness is qualified
       as an expert by knowledge, skill, experience, training, or education, (2) the
       appropriateness of the expert testimony on the particular subject, and (3)
       whether a sufficient factual basis exists to support the expert testimony.

Md. Rule 5-702. The instant case presents questions on both the first and third of these

delineated factors.

Factor 1 – Qualification

       The first requirement is that an expert be sufficiently qualified, having “special

knowledge of the subject on which he is to testify that he can give the jury assistance in

solving a problem for which their equipment of average knowledge is inadequate.”

Casualty Ins. Co. v. Messenger, 181 Md. 295, 298 (1943); Md. Rule 5-702(1).              In
                                            15
summarizing the case law, the Court of Appeals has instructed that “a witness may be

competent to express an expert opinion if he is reasonably familiar with the subject under

investigation regardless of whether this special knowledge is based upon professional

training, observation, actual experience, or any combination of these factors.” Radman v.

Harold, 279 Md. 167, 167-68 (1977).

       An expert’s knowledge on a subject “may be derived from ‘observation or

experience, standard books, maps of recognized authority, or any other reliable sources,’

including ‘the experiments and reasoning of others, communicated by personal

association or through books or other sources.’” Wantz v. Afzal, 197 Md. App. 675, 683

(2011) (quoting Radman, 279 Md. at 169). A witness need not be personally involved in

the activity about which he is to testify. Id. (quoting Radman, 279 Md. at 171).     Nor is it

required that an expert be a specialist to be competent to testify regarding medical matters

under Rule 5-702. Id. at 685 (citing Ungar v. Handelsman, 325 Md. 135, 146 (1992)).

       In Hazelwood, as in the matter before us now, we examined whether the same

witness, Dr. Sundel, was qualified to offer an expert opinion in a lead paint case. We

could “discern no basis on which to conclude that Dr. Sundel had specialized knowledge

concerning childhood lead poisoning,” and “[n]othing about Dr. Sundel’s work generally

as a pediatrician [led] to the conclusion that he was qualified to render the expert opinions

he offered in [that] case.” Hazelwood, 210 Md. App. at 686. In accordance with those

findings, we held that Dr. Sundel was not qualified to offer expert opinion in a lead paint

case and that it was an abuse of discretion for the circuit court to allow such testimony.


                                             16
      At the May 6, 2013, hearing in the instant case on the renewed motion for
summary judgment, the circuit court acknowledged that Roy “ha[s] a problem with the
[Hazelwood] case.” The court also noted that the findings in Hazelwood—that Dr.
Sundel had not received any specialized training, had no experience in treating children
with lead poisoning and had no experience identifying the source of childhood lead
exposure—were the same arguments presented by the Dackmans.
The court observed, “[i]t would seem to me it would be an abuse of my discretion if in

fact this were on all fours [with Hazelwood] and I said nonetheless, I’m going to allow

Dr. Sundel to testify.”    The court then appropriately inquired as to what additional

training, certification, or other supplementation to Dr. Sundel’s background could be

offered since Hazelwood that would qualify him as an expert in the instant case.

       Roy’s counsel indicated that Dr. Sundel had recently attended seminars on the

process of testing a house for lead and cited Dr. Sundel’s affidavit as establishing his

additional bases for qualification.    In his affidavit, Dr. Sundel asserts that since the

Hazelwood case, he has “reviewed approximately 20 other matters that included

environmental testing, … attended a seminar conducted by LeadTec regarding the use of

XRF testing instruments and interpretation of test results,” and “reviewed deposition

testimony of former sanitarians of the Baltimore City Health Department and defense

expert, Patrick Connor.”     Nothing in the record, however, indicates that Dr. Sundel

received any further specific medical training or any certifications regarding lead or lead

paint related injuries and illnesses, or treated any additional patients with lead poisoning.

In its May 7, 2013, order granting summary judgment, the court pronounced: “this court

has not found any material differences between evidence offered in support of Dr.

Sundel’s expertise in Hazelwood and evidence offered in the present case.”


                                             17
Factor 3 – Sufficient Factual Basis

       Md. Rule 5-702(3) also requires a sufficient factual basis to support the offered

expert testimony. For an opinion to assist the trier of fact, the trier of fact must be able to

evaluate the reasoning underlying that opinion. Ross v. Housing Auth. of Baltimore City,

430 Md. 648, 663 (2013). The opinion of even the most highly qualified expert has no

probative force unless a sufficient factual basis to support a rational conclusion is shown.

Hazelwood, 210 Md. App. at 678-79.

       Again, the Hazelwood opinion, through its detailed exposition of the facts and the

law, provides a platform for analyzing the basis for Dr. Sundel’s opinions. In Hazelwood,

as in this case, Dr. Sundel was not the treating physician, and the factual basis for his

opinions “boil[ed] down to his review of the records provided to him by appellee’s

counsel,” including the ARC Environmental report. Id. at 688. In both cases, Dr. Sundel

failed to investigate other properties where the plaintiff resided or consider other potential

sources of lead exposure. Id.

       Although there is no dispute that an expert may base an opinion on data and facts

not directly ascertained by him but contained in the reports and studies of others, those

bases must permit reasonably accurate conclusions, not mere conjecture.            Id. at 692

(citing Milton Co. v. Council of Unit Owners of Bentley Place Condo., 121 Md. App. 100,

120 (1998)). In this case, Dr. Sundel opines that the source of Roy’s lead exposure was

2525 Oswego Avenue based on: 1) deposition testimony from Latisha Hillery regarding

the presence of peeling paint; 2) the ARC report results for the exterior of the premises;


                                              18
and 3) the age of the home. Dr. Sundel also opines that exposure to lead-based paint at

the house on 2525 Oswego Avenue resulted in a loss of IQ points for Roy, despite his

admissions that he has no background in neuropsychology; does not administer IQ tests;

does not know how such tests are scored; did not conduct a medical history of Roy; and

did not examine Roy. The bases advanced for Dr. Sundel’s opinions are consonant with

those presented in Hazelwood, in which we stated that “it is evident that Dr. Sundel’s

testimony amounted to no more than speculation.” Hazelwood, 210 Md. App. at 689.

      As the circuit court observed, the instant case is “on all fours” with Hazelwood

regarding Dr. Sundel’s qualifications and the factual basis for his testimony. We find the

circuit court was legally correct in excluding the expert testimony of Dr. Sundel.



                                           II.
                                        Causation

       Roy, relying on Dow v. L & R Properties, Inc., 144 Md. App. 67, 75 (2002),

contends that even in the absence of expert testimony, causation in a lead-based paint

case may be proved entirely through circumstantial evidence.          Roy’s contention is

incorrect. In Dow, the issue raised in Appellee’s Motion for Summary Judgment was

specifically that “[t]he [Appellants] ha[d] identified no expert to testify that lead paint

existed on the premises....[and] [n]o expert was identified to testify regarding any lead

inspection or testing of the premises....” Id. at 70. In Dow, we held that the appellant

presented sufficient circumstantial evidence in response to the appellee’s motion for

summary judgment to generate a genuine dispute as to the material fact of whether the
                                            19
paint in the rental property owned by defendant contained lead. Id. at 74. We were

“satisfied that appellants could properly establish that the paint in question was lead-

based” and was the only possible source of the appellant’s lead poisoning. Id. at 74-75.

Thus, our decision in Dow addressed establishing the presence of lead at the property and

did not address medical causation.

          The Court of Appeals in Hamilton reasserted its analysis in Ross—that the theory

of causation in lead paint cases may be conceived as a series of three separate links:

          (1) The link between the defendant’s property and the plaintiff’s exposure
          to lead; (2) the link between specific exposure to lead and the elevated
          blood lead levels, and (3) the link between those blood lead levels and the
          injuries allegedly suffered by the plaintiff.

Hamilton, slip op. at 26 (emphasis omitted) (quoting Ross, 430 Md. at 668).12 In the

matter sub judice, the May 7, 2013, order of the circuit court granting summary judgment

states:

          FOUND that in order to prove his case, [Roy] must show the link between
          [his elevated] blood lead levels and the injuries allegedly suffered[.]

                                             ***

          FOUND that whether [Roy] received injury due to [his] exposure to lead-
          based paint requires the testimony of an expert, and with the exclusion of
          Dr. Sundel’s testimony, [Roy] has no such evidence.

12


        In applying the Ross theory of causation, we are mindful that the Court of Appeals in
both Hamilton and Ross cautioned that those decisions did not rule out the possibility that
a plaintiff might demonstrate that lead exposure was a substantial factor in a resulting injury
to an individual in other ways, Hamilton, slip op. at 26, n.15; Ross, 430 Md. at 668 n.20, but
Roy did not attempt to make such a showing to the circuit court.



                                              20
(Citations omitted) (Internal quotation marks omitted). Thus, the circuit court determined

that Roy’s claim failed on the third of the causation links. As discussed infra, Dow, Ross,

and Hamilton each address when circumstantial evidence may be sufficient to establish

the link between the property and the plaintiff’s exposure to lead. Nonetheless, as a

general matter, it remains true that expert testimony is required for link three—medical

causation. Johnson v. Rowhouses, Inc., 120 Md. App. 579, 594 (1998) (“The issue of

whether [Appellant] received injury due to [] exposure to lead-based paint at the []

premises is one which requires the testimony of an expert.” (citing Bartholomee v. Casey,

103 Md. App. 34, 59 (1994))).

       Roy’s complaint alleges that 2525 Oswego Avenue “contained lead-based paint in

such deteriorated condition that it was peeling, chipping, and flaking from the wall,

baseboards, windowsills and other areas of the premises.”13 The presence of flaking,

loose, or peeling paint is a violation of Housing Code, Baltimore City Code (2000 Repl.

Vol.), Art. 13, § 703. See Hamilton, slip op. at 22 (“[T]o establish a prima facie

negligence case for lead-paint poisoning based on violation of the [Baltimore City]

Housing Code, a plaintiff must show that there was flaking, loose, or peeling paint.”)

(citing Brooks v. Lewin Realty III, Inc., 378 Md. 70, 80 (2003)). In Brooks, the Court
13
       Just as the Court of Appeals did in Hamilton, supra, slip op. at n.3, we also
presume the Roy’s complaint implicates violations of the Housing Code, Baltimore City
Code (2000 Repl. Vol.), Art. 13, § 702, 703 & 706. Specifically, section 703 provides, in
relevant part, that “good repair and safe condition shall include . . . [a]ll walls, ceilings,
woodwork, doors and windows shall be kept clean and free of any flaking, loose, or
peeling paint.”



                                              21
stated that these “provisions of the Housing Code were clearly enacted to prevent lead

poisoning in children.” 378 Md. at 88. Because, as a child at the time of exposure, Roy

is in the class of people intended to be protected by statute and his injury is of the kind

intended to be prevented by the statute, the presence of a violation of the Baltimore City

Housing Code permits an inference of prima facie negligence on the part of the landlord.

Id. at 80. “Such an inference, however, does not eliminate the requirement that the

plaintiff prove that the landlord’s negligence caused proximately the injury.” Hamilton,

slip op. at 23 (emphasis in original).

       In Hamilton, the Court of Appeals, in the interest of resolving inconsistencies,

surveyed the case law in Maryland to clarify “under what circumstances, if any, []

circumstantial evidence alone of the possible presence of lead-based paint inside a

residential property [will] be sufficient to survive a defense motion for summary

judgment challenging the sufficiency of proof of the causation element of a negligence

claim against the landlord.” Id., slip op. at 16. The Court noted that to make out a prima

facie case in a statutory lead paint poisoning negligence action a plaintiff must show: “(a)

the violation of a statute or ordinance designed to protect a specific class of persons

which includes the plaintiff, and (b) that the violation proximately caused the injury

complained of.” Id., slip op. at 21 (quoting Brooks, 378 Md. at 79). Assuming there was

a violation of the statute, the Court turned to the inquiry of “‘causation in fact’ one aspect

of proximate cause, ‘concerned with the more fundamental (and some have thought




                                             22
metaphysical) inquiry of whether defendant’s conduct actually produced an injury.’” Id.,

slip op. at 24 (quoting Peterson v. Underwood, 258 Md. 9, 16-17 (1970)).

       The Hamilton Court advised: “[i]n the present case[], we are concerned with the

first link [from Ross].” Accordingly, the Court was concerned only with: “connect[ing]

the dots between a defendant’s property and a plaintiff’s exposure to lead.” Id., slip op. at

27.   Absent evidence to satisfy all the links of causation, a defendant is entitled to

judgment as a matter of law. See Taylor, supra, 207 Md. App. at 148 (concluding that

summary judgment was appropriate where the appellant failed to show that the

defendant’s conduct was a “substantial factor” in bringing about the alleged injury);

Johnson, 120 Md. App. at 593 (affirming the circuit court’s grant of summary judgment

in favor of the defendant because the plaintiff’s expert did not express an opinion as to

whether exposure to lead on the defendant’s property was a substantial cause of plaintiff’s

injuries).

       Although expert testimony is generally used to establish each of the links of

causation in a lead-based paint case, certainly, there is no requirement that causation be

proved by direct proof or with absolute certainty. Otis Elevator Co. v. LePore, 229 Md.

52, 57 (1962). Circumstantial evidence may support an inference of causation as long as

it “amounts to a reasonable likelihood, rather than a mere possibility.” Dow, 144 Md.

App. at 75 (quoting Peterson, 258 Md. at 17). Thus, in Ross, the court held that the link

“between a defendant’s property and a plaintiff’s childhood exposure to lead paint and

dust, may be established through circumstantial evidence.” 430 Md. at 669.


                                             23
       The Court of Appeals’ decision in Ross made clear that expert testimony on the

first link of causation is not necessary for a plaintiff to survive summary judgment. In

Hamilton v. Dackman, 213 Md. App. 589, 608 (2013) (“Raymond Hamilton”) focusing

on the first Ross link, we stated:

       Ross held that although an expert can helpfully connect the causal dots
       between lead in a building and a plaintiff’s injuries, the dots can be
       connected without any expert as well. At the same time, an expert cannot
       transform thin evidence or assumptions into viable causal connections
       simply by labeling them an expert opinion. As such, Ross recalibrated the
       causation analysis to (re-)focus it on the quality of the evidence the parties
       marshal rather than the existence vel non or qualifications of experts.

213 Md. App. at 608-09 (emphasis in original) (internal citations omitted).

Notwithstanding, where a plaintiff relies on the inferences generated by circumstantial

evidence, “we require [those] inferences to be sound logically, and we refuse to allow a

jury of laymen to engage in ‘guess work, speculation and conjecture.’” Hamilton, slip op.

at 26 (quoting Wilhelm v. State Traffic Safety Comm., 230 Md. 91, 101 (1962)).

       Returning to the matter before us, Roy’s arguments conflate the first link in

causation    w ith   the    entirety   of   the   lead   paint   causation    spectrum .

Evidence—circumstantial, expert, or otherwise—must be presented, allowing a

reasonable fact-finder to make reasonable inferences regarding all three links of

causation. Ross, 430 Md. at 670.

Link 1 – Source Property

       In lead paint cases, such as the one before us, involving more than one potential

source of exposure, the framework for analysis finds its genesis in Bartholomee v. Casey.


                                             24
In Bartholomee, supra, we stated “[w]here the conduct of a defendant was a substantial

factor in bringing about the suffering of an injury, such conduct will be deemed to have

caused the injury.” 103 Md. App. at 56. (Citation omitted). Often the conduct of more

than one defendant may be a substantial factor in causing the outcome. Where it is clear

that multiple properties were potential sources of lead contamination, the inferences

necessary to connect the dots from defendant’s property to plaintiff’s harm are likewise

multiplied. It remains, however, well established that there must be some evidence as to

where culpability lies that “[a]mounts to a reasonable likelihood or probability rather than

a possibility.” Dow, 144 Md. App. at 75 (quoting Peterson, 258 Md. at 17).

      In Dow, absent expert testimony, the evidence before the trial court revealed that

the property concerned was built prior to 1950 when lead paint was commonly used, that

the plaintiff had been observed eating paint chips on the property, that the plaintiff had

elevated BLLs, and that there were no other potential sources of lead exposure. Id. at 70-

75. Viewing this in the light most favorable to the plaintiff, we determined that a fact-

finder could make a reasonable inference regarding the first link of causation; therefore,

summary judgment on that basis was improper. By contrast, in both Taylor v. Fishkind,

supra, and Raymond Hamilton, supra, absent expert testimony, the evidence before the

trial court revealed that the property in question had been built prior to 1950 when lead

paint was commonly used, the plaintiffs had been observed with paint chips on their

hands, and they had elevated BLL. There was, however, evidence that there may have

been multiple sources of lead exposure and direct evidence did not exist regarding any of


                                            25
the sources. In both cases, we determined that the plaintiffs had failed to establish a

prima facie link between the subject property and plaintiffs’ lead exposure. In Raymond

Hamilton, we stated:

      [A] plaintiff bears the burden to establish the presence of lead in the child’s
      environment, and cannot just assume it merely from the age or location of
      the house. We also recognize the real-life evidentiary challenges that
      proving lead paint injuries poses (based on practical realities like the
      relocation of residents and subsequent gut-rehabilitation or remediation of
      properties that improves present living conditions but spoils potential
      evidence pertinent to a plaintiff’s lawsuit), but we have declined the
      invitation to assume causation away.

                                         *   *    *

      [A] plaintiff must connect the dots between a particular lead-laden
      environment and a particular child. By allowing a plaintiff to meet this
      burden with circumstantial evidence, we recognize that the causal path may
      not always reveal itself fully through documents, real-time tests or
      inspections of the property, or other forms of direct evidence. But just as a
      plaintiff cannot assume causation, he cannot surmount this hurdle through
      speculation—the overarching principle, which is neither new nor
      indigenous to lead paint cases, is that “[c]ircumstantial evidence may
      support a negligence determination if it ‘amount[s] to a reasonable
      likelihood or probability rather than a possibility.”

213 Md. App. at 613-14 (internal citations omitted). Unlike Dow, the plaintiffs in Taylor

and Raymond Hamilton could not rely on an inference that any lead in their blood came

from a specific property simply by virtue of that property being the only possible source.

Nor can Roy rely on such an inference.

       Roy presented evidence that he resided at 2525 Oswego Avenue during a critical

early-childhood period during which he experienced elevated BLL.             He presented

evidence that the property was constructed prior to 1950 when the use of lead paint was

common, and he presented testimony indicating that there was flaking or chipping paint
                                        26
in some areas.    However, at the summary judgment stage, Roy presented no direct

evidence that he was exposed to any lead paint from the interior of the property.

Furthermore, prior to his first BLL test, Roy also lived for at least one year at a different

address in Baltimore. Though Roy need not rule out every other potential source, in the

absence of such an exclusion, he must present evidence sufficient to give rise to the

reasonable inference that 2525 Oswego Avenue was probably a source of lead exposure,

not merely possibly.

Link 2 – Elevated Blood Level

       The second causation link in lead paint cases requires evidence “that exposure

must have contributed to the [plaintiff’s] elevated blood lead levels.” Ross, 430 Md. at

668. Traditionally, this has been the province of both expert testimony and circumstantial

evidence and is the least controversial or contested of the three Ross causation links. For

that reason, we will forego a lengthy analysis of the principle and merely apply the facts

of the present matter.

       Roy presented evidence indicating his increased blood lead levels during early

childhood and testimony citing peeling or chipping paint.          Further, the deposition

testimony given by industrial hygienist and lead risk assessment expert, Dr. Simon,

indicates that if lead-based paint were present during the relevant period of childhood,

Roy could likely have ingested enough of the material to increase his blood lead levels

detrimentally. If the inference of a probable source of the lead exposure were proper,

Roy would likely meet his burden regarding this second link.


                                             27
Link 3 – Medical Harm

      Despite Roy’s contention that “Dr. Sundel, was at a minimum, qualified to opine

as to Roy’s medical injuries,” the circuit court’s ruling on May 7, 2013, found that Dr.

Sundel was not qualified to testify to either the source of the lead—link one—or the

medical injuries—link three. In Hazelwood, this court stated:

      [I]t is patently clear that Dr. Sundel was simply not qualified to testify as to
      appellee’s IQ or the loss of IQ points resulting from lead exposure or any
      alleged “brain impairment.” The record fails to substantiate that Dr. Sundel
      possessed specialized knowledge about lead poisoning from either his own
      observation, or any experience or training—which was extremely bare and
      lacking as to lead poisoning.

210 Md. App. at 686.      Despite Dr. Sundel’s affidavit noting that he has reviewed

additional relevant materials and attended a LeadTec seminar on XRF testing, this case is

“on all fours” with Hazelwood. Just as in Hazelwood, Dr. Sundel still:

      has not received any specialized training nor does he have any experience in
      treating children with lead poisoning or in identifying the source of a child’s
      lead exposure[;]
                                           ***

      has not evaluated and diagnosed children with lead poisoning, or monitored
      the progress of children diagnosed with lead poisoning[;]

                                            ***

      has [n]ever treated a child for symptoms related to lead ingestion where he
      “determined that the child was injured or had some issues related in any
      way to lead”[;]

                                            ***

      has not published any articles related to lead, been involved in any studies
      related to lead, or delivered lectures on the topic of lead or lead ingestion[;]

                                            ***

                                            28
       is not a board-certified psychologist or neuropsychologist, and [] does not
       administer IQ or achievement tests[;]

                                           ***

       does not know how to score an IQ test, and did not know the standard of
       error for the Weschler IQ test[;]

                                           ***

       [and] has not conducted a medical or nutritional history of appellee nor
       ha[s] he examined appellee.

Id. at 684-86.

       Certainly we have recognized that an expert’s knowledge on a subject may be

derived from standard books and other reliable sources. Wantz, 197 Md. App. at 683.

However, the expert witness must still “possess special and sufficient knowledge

regardless of whether such knowledge was obtained from study, observation or

experience.” Radman, 279 Md. at 171 (quoting Rotwein v. Bogart, 227 Md. 434, 437

(1962). The classic example of this concept was articulated by the Court of Appeals:

“[a] law professor may be an expert on trial procedure even though he has never tried a

case[, and] [t]here are many expert astronauts who have yet to make a space flight.”

Rotwein, 227 Md. at 437.        However, the Court in Radman also recognized “the

complexity of knowledge required in the various medical specialties,” and found that

“more than a casual familiarity with the specialty [] is required.” 279 Md. at 172. Dr.

Sundel is neither a professor lecturing on lead poisoning nor a lead poisoning researcher

preparing for his first patient trials. Further, we can find no support for the idea that a

witness working in a broadly related field may become an expert in a complex and


                                            29
specialized medical matter solely by reviewing related literature over the course of

several months.   Accordingly, we can find no basis to conclude that Dr. Sundel has

specialized knowledge concerning childhood lead poisoning or its effects on development

and cognitive function.

      Roy argues that under Ross, even without the testimony of Dr. Sundel, causation

may be proved through the testimony of their second expert, Industrial Hygienist Robert

Simon, Ph.D., and other circumstantial evidence. However, Dr. Simon was proffered as

an expert in lead risk assessment and toxicology, and he acknowledged, in his November

9, 2012, deposition testimony that he “would not [perform a medical differential

diagnosis] or give specific causation testimony.”    He continued, stating: “I am not a

medical doctor. You have to be a medical doctor to be, quote, a medical toxicologist, per

se.” Further, Dr. Simon’s report submitted by Roy opines that 2525 Oswego Avenue was

a source of Roy’s lead exposure but makes no conclusions or claims about the medical

significance of such exposure.

      Notably, in Ross, the medical expert, Dr. Blackwell-White, was excluded as an

expert to the source of lead exposure, but not as to the medical link between the level of

exposure as evidenced by BLL testing and the injury. 430 Md. at 670. The causation link

established through circumstantial or other expert testimony in that case was only

regarding the presence of lead at the subject property. Expert testimony regarding the

medical effect of such exposure was still present to be considered. In that case, the




                                           30
presence of evidence that would allow a fact-finder to make reasonable inferences

regarding all three links of causation, therefore, precluded summary judgment. Id. at 671.

       Here, in the absence of expert medical testimony, the testimony of Industrial

Hygienist Dr. Simon fails to establish the link between Roy’s lead exposure and his

alleged injury. Under the “substantial factor” analysis from Ross, even if Dr. Simon’s

testimony were sufficient to show that 2525 Oswego Avenue was a source of Roy’s

exposure to lead, it would not support the inference that the associated increase in blood

lead level was substantial enough to contribute to Roy’s injuries. See Bartholomee 103

Md. App. at 59-60 (explaining that expert testimony would be required to demonstrate

that the child’s exposure to lead during a particular window of time was “by itself” a

substantial cause of child’s alleged lead poisoning and that “of course, to establish

causation, Dr. Chisolm would have to testify as to the impact of the limited exposure”).

As we have noted previously, “causation evidence that is wholly speculative is not

sufficient.” Dow, 144 Md. App. at 75 (quoting Lyon v. Campbell, 120 Md. App. 412, 437

(1998)).   This fundamental point was not contradicted in Ross, in which the Court

acknowledged that where “the limits of the inferences in plaintiff’s favor are evident,

summary judgment might still be warranted.”         Ross, 430 Md. at 671.    Dr. Simon’s

testimony is insufficient to establish medical causation.

       Based on the record before this Court and making all reasonable inferences in

favor of Roy, such inferences would only include that 2525 Oswego Avenue was a source

of lead exposure, and that Roy’s BLL peaked during his residence there. The record


                                             31
provides no evidence to link Roy’s elevated BLL with his alleged neurological injuries as

exemplified through behavioral and academic deficits. Moreover, we find no reason to

adopt such an assumption.      Roy failed to offer sufficient evidence from which a

reasonable fact-finder could reasonably infer that his injuries resulted from his exposure

to lead at 2525 Oswego Avenue.

         To survive the motion for summary judgment, Roy needed to present sufficient

evidence that, when viewed most favorably to him, a jury could find that the house at

2525 Oswego Avenue contained lead-based paint to which Roy was exposed; that Roy’s

exposure to lead-based paint at the house was a substantial contributing cause of his

elevated BLL; and that Roy’s associated increase in BLL must have been substantial

enough to cause injury.    Without a medical expert in the case, neither the testimony of

Dr. Simon nor the circumstantial evidence presented by Roy can sustain this burden of

proof.     Accordingly, the circuit court’s grant of summary judgment in favor of the

Dackmans was proper.

                                                JUDGMENT OF THE CIRCUIT
                                                COURT FOR BALTIMORE
                                                CITY AFFIRMED. COSTS TO
                                                BE PAID BY APPELLANTS.




                                           32